 
 
I 
111th CONGRESS
2d Session
H. R. 4428 
IN THE HOUSE OF REPRESENTATIVES 
 
January 13, 2010 
Ms. Speier (for herself, Ms. DeLauro, Ms. Schakowsky, Mr. Israel, Ms. Sutton, and Mr. Perriello) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the manufacture, sale, or distribution in commerce of children’s jewelry containing cadmium, barium, or antimony, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Children’s Toxic Metals Act.
2.DefinitionsIn this Act:
(1)AntimonyThe term antimony means elemental antimony (Sb) and any compounds or alloys which contain antimony.
(2)BariumThe term barium means elemental barium (Ba) and any compounds or alloys which contain barium.
(3)CadmiumThe term cadmium means elemental cadmium (Cd) and any compounds or alloys which contain cadmium.
(4)Children’s jewelry
(A)In generalThe term children’s jewelry means any jewelry, including charms, bracelets, pendants, necklaces, earrings, or rings, that is designed or intended to be worn or used by children 12 years of age or younger and is sold or distributed at retail.
(B)Determination of intention for wear or use by childrenIn determining under subparagraph (A) whether jewelry is designed or intended for wear or use by children 12 years of age or younger, the following factors shall be considered:
(i)A statement by a manufacturer about the intended use of the product if such statement is reasonable.
(ii)Any label on the product.
(iii)Whether the product is represented in its packaging, display, promotion, or advertising as appropriate for children 12 years of age or younger.
(iv)Whether the product is commonly recognized by consumers as being intended for use by children 12 years of age or younger.
(v)The Age Determination Guidelines: Relating Children's Ages to Toy Characteristics and Play Behavior, issued by the Commission in September 2002, and any modifications to such Guidelines.
(5)CommissionThe term Commission means the Consumer Product Safety Commission.
(6)Sold or distributed at retailThe term sold or distributed at retail means sold or distributed to a consumer, but does not include selling activity that is intermittent.
3.Ban on certain products containing cadmium, barium or antimony
(a)Treatment as banned hazardous substanceAny children's jewelry that is composed in whole or in part of cadmium, barium, or antimony shall be treated as a banned hazardous substance under the Federal Hazardous Substances Act (15 U.S.C. 1261 et seq.).
(b)Treatment as a Regulation Under the Federal Hazardous Substances ActThe ban imposed under subsection (a) shall be treated as regulations of the Commission promulgated under or for the enforcement of section 2(q) of the Federal Hazardous Substances Act (15 U.S.C. 1261(q)).
(c)RegulationsThe Commission may prescribe regulations to carry out the provisions of this Act.
4.Enforcement
(a)Penalties
(1)In generalAny failure of a person subject to a requirement of section 3 to comply with such requirement shall be treated as a violation of section 4 of the Federal Hazardous Substances Act (15 U.S.C. 1263) and subject to the penalties set forth in section 5 of such Act (15 U.S.C. 1264).
(b)Reports
(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Commission shall submit to Congress a report on the actions taken by the Commission to enforce the provisions of this Act, including a summary of the criminal and civil penalties imposed under subsection (a).
(2)Heavy metalsNot later than 1 year after the date of the enactment of this Act, the Commission shall submit a report to Congress regarding heavy metals which should be banned from children's products.
5.Effect on Federal and State law
(a)In generalNothing in this Act or section 18(b)(1)(B) of the Federal Hazardous Substances Act (15 U.S.C. 1261 note) shall affect the authority of any State or political subdivision of a State to establish or continue in effect a provision of the law of a State or political subdivision of a State relating to regulation of products containing cadmium, barium, or antimony, except to the extent that compliance with both State and Federal law is impossible. Nothing in this section shall be construed to modify or affect any enforcement action or liability of any person under the law of any State.
(b)Preservation of certain State lawNothing in this Act shall be construed to preempt or otherwise affect any warning requirement relating to consumer products or substances that is established pursuant to State law that was in effect on August 31, 2003.
6.Effective dateThis Act shall take effect on the date of the enactment of this Act and shall apply with respect to children's jewelry manufactured on or after the date that is 90 days after such date of enactment. 
 
